Citation Nr: 1633309	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to February 24, 2015 and in excess of 30 percent thereafter for residuals of left knee injury, postoperative arthroscopic meniscectomy, with degenerative joint disease.

2.  Entitlement to service connection for short term memory loss, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for sleep apnea and/or sleep disturbance, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1973 to July 1985 and from May 1990 to May 1993, to include service in Southwest Asia from April 1991 to June 1991

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence.  Thereafter, later in March 2016, the Veteran submitted additional evidence without a waiver of Agency of Original Jurisdiction (AOJ) consideration; however, as his substantive appeal was received in April 2013, such a waiver is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for fatigue and sleep apnea or sleep disturbance, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At his March 2016 hearing before the Board and prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to a rating in excess of 10 percent prior to February 24, 2015 and in excess of 30 percent thereafter for residuals of left knee injury, postoperative arthroscopic meniscectomy, with degenerative joint disease, and entitlement to service connection for short term memory loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to issues of entitlement to a rating in excess of 10 percent prior to February 24, 2015 and in excess of 30 percent thereafter for residuals of left knee injury, postoperative arthroscopic meniscectomy, with degenerative joint disease, and entitlement to service connection for short term memory loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.

On the record at his March 2016 hearing before the Board and prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to a rating in excess of 10 percent prior to February 24, 2015 and in excess of 30 percent thereafter for residuals of left knee injury, postoperative arthroscopic meniscectomy, with degenerative joint disease, and entitlement to service connection for short term memory loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent prior to February 24, 2015 and in excess of 30 percent thereafter for residuals of left knee injury, postoperative arthroscopic meniscectomy, with degenerative joint disease, is dismissed.

The appeal of the issue of entitlement to service connection for short term memory loss is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


With regard to his service connection claims, the Veteran asserts that he has experienced chronic fatigue and sleep apnea, and/or sleep disturbance, ever since returning from Southwest Asia during the Persian Gulf War.  He alleges that such conditions are due to exposure to environmental hazards consistent with such service, or are due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

In this regard, subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

With regard to his fatigue, the Veteran received a VA Gulf War examination in October 2009.  The examination report noted that the Veteran stated the onset of his fatigue was during service while running, and documented his ongoing complaints.  The examiner also noted that records from Keesler Air Force Base Medical Center dated in November 1994 reflected fatigue with a positive EB virus titer indicating infection.  It was further observed that the Veteran's CPAP, used for his sleep apnea, helped with his fatigue.  The impression included "less likely as not suggesting chronic fatigue syndrome" and no undiagnosed illness.  However, while the totality of the examination appears to suggest that the Veteran's fatigue is related to his sleep apnea, the examiner did not specifically indicate whether the Veteran' fatigue was due to a known clinical diagnosis or, provide a rationale as to why such is not due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

With regard to his sleep apnea/disturbance, the Veteran received a VA Gulf War examination in October 2009.  At such time, the examiner documented the Veteran's complaints of sleep problems and his current diagnosis of obstructive sleep apnea.  The impression included obstructive sleep apnea and no undiagnosed illness.  

The Veteran received another VA examination in June 2015 referable to his sleep apnea.  Following an examination and a review of the record, the examiner diagnosed obstructive sleep apnea and noted that such was a medical condition caused by a mechanical obstruction of the upper airway.  Therefore, the examiner found that such was a condition with a clear and specific etiology and diagnosis.  Ultimately, he opined that the Veteran's obstructive sleep apnea is less likely than not due to or caused by his Southwest Asia service.  In addition, the examiner noted that the Veteran reported that he has trouble falling asleep and awakened during the night (but denies any difficulty falling back to sleep).  He reported that these symptoms have improved with CPAP.  The examiner concluded that it is at least as likely as not that these symptoms are in part due to his obstructive sleep apnea (since he reports improvement with CPAP) and in part a not uncommon occurrence with aging.  His difficulty falling asleep and awakening during the night are less likely than not due to or caused by a specific exposure event during his service in Southwest Asia.

However, while the October 2009 and June 2015 VA examiners diagnose sleep apnea, a known clinical diagnosis, and the latter examiner found that such was not etiologically related to service, neither examiner addressed whether there Veteran's alleged sleep disturbances, for which he was prescribed medication by a psychiatrist as reported at his March 2016 Board hearing, are separate and distinct from his sleep apnea and, if so, are due to a known clinical diagnosis or, if not, whether such is due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  In this regard, the June 2015 VA examiner noted the Veteran's complaints of difficulty falling asleep and awakening during the night, and made an ambiguous statement that such were not an uncommon occurrence with aging, but did not specifically attribute them to a known clinical diagnosis (such as sleep apnea or an acquired psychiatric disorder).  

Furthermore, with regard to the Veteran's sleep apnea, while the June 2015 VA examiner found that such was less likely related to the Veteran's service, it is unclear whether he considered the Veteran's reports that he had snoring difficulties while in service.  See March 2016 Board hearing.  Furthermore, a statement from the Veteran's spouse also indicated that she witnessed his excessive snoring and daytime fatigue during his military service. 

Therefore, based on the foregoing, the Board finds that the Veteran should be afforded a new VA examination to address his claims of entitlement to service connection for fatigue and sleep apnea and/or disturbances.

With regard to the Veteran's claim for a TDIU, such matter is inextricably intertwined with the remanded issues as the outcome of such claims may materially impacted his TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the Veteran's TDIU claim must be deferred.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  In this regard, the record reflects that he receives treatment through Keesler Air Force Base Medical Center and the VA Medical Center in Biloxi, Mississippi.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated records from Keesler Air Force Base Medical Center dated from July 2014 to the present, and the VA Medical Center in Biloxi, Mississippi, dated from March 2015 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding treatment records have been associated with the record, schedule the Veteran for an examination to determine the nature and etiology of his claimed fatigue and sleep apnea and/or disturbance.  Any necessary testing should be conducted.  The record and a copy of the Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

(A) The examiner should note and detail all reported symptoms pertaining to fatigue, sleep apnea, and sleep disturbance.  The examiner should conduct a comprehensive examination and provide details about the onset, frequency, duration, and severity of all symptoms related to such complaints.

(B) The examiner should specifically state whether the Veteran's complaints of fatigue and sleep disturbance are attributed to a known clinical diagnosis.  In this regard, the examiner is specifically requested to indicate whether the Veteran has a disability manifested by fatigue and/or sleep disturbances that are separate and distinct from any known clinical diagnosis, to include sleep apnea and/or an acquired psychiatric disorder.

(C) If any symptoms pertinent to fatigue and/or sleep disturbance have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's fatigue and/or sleep disturbance represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed fatigue and/or sleep disorder, to specifically include sleep apnea, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.

With regard to the Veteran's sleep apnea, the examiner must consider his statements, as well as his spouse's March 2016 letter, that he had symptoms of excessive snoring and daytime fatigue during his military service that continued to the present time. 

In offering any opinion, the examiner must consider the full record.  A complete rationale must be provided for each opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


